                                                    1
                                                        Mark R. Thierman, Nev. Bar No. 8285                Robert A. Dotson (NSB No. 5285)
                                                    2   mark@thiermanbuck.com                              rdotson@dotsonlaw.legal
                                                        Joshua D. Buck, Nev. Bar No. 12187                 Jill I. Greiner (NSB No. 4276)
                                                    3   josh@thiermanbuck.com                              jgreiner@dotsonlaw.legal
                                                        Leah L. Jones, Nev. Bar No. 13161                  DOTSON LAW
                                                    4   leah@thiermanbuck.com                              One East First Street
                                                        THIERMAN BUCK, LLP                                 City Hall Tower, 16th Floor
                                                    5
                                                        7287 Lakeside Drive                                Reno, NV 89501
                                                    6   Reno, Nevada 89511                                 Telephone: (775) 501-9400
                                                        Tel. (775) 284-1500
                                                    7   Fax. (775) 703-5027                                Attorneys for Defendants
                                                    8
                                                        Attorneys for Plaintiffs
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                               UNITED STATES DISTRICT COURT
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                                             DISTRICT OF NEVADA
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   GLENN DEWEESE and JOSHUA                           Case No.: 3:18-cv-00375-MMD-WGC
                                                   14   HOLTOM, on behalf of themselves and all
                                                                                                           [PROPOSED] ORDER GRANTING
                                                        others similarly situated,                         FINAL APPROVAL OF CLASS ACTION
                                                   15                                                      SETTLEMENT
                                                                               Plaintiffs,
                                                   16
                                                   17          vs.

                                                   18   ITS NATIONAL, LLC; and DOES 1
                                                        through 50, inclusive,
                                                   19
                                                   20                          Defendants.

                                                   21
                                                   22          TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
                                                   23          On June 24, 2019, this Court considered the Motion for Final Approval of Class Action
                                                   24   Settlement. Counsel for Plaintiff and Defendant appeared at the hearing. Having fully considered
                                                   25   the motion, comments of counsel, and all supporting legal authorities, the Court orders as follows:
                                                   26   IT IS HEREBY ORDERED THAT:
                                                   27          1.      The Court adopts the defined terms in the Settlement Agreement.
                                                   28
                                                               2.      This Court has jurisdiction over the subject matter of this litigation and personal



                                                                                                       -1-
                                                    1   jurisdiction over the named-plaintiff, all settlement class members, and defendants.
                                                    2          3.      The Court confirms as final the following settlement class: “All Inside Sales
                                                    3   Positions (Account Executives, Account Managers, and other similar job positions) and Carrier
                                                    4   Specialists (and other similar job positions) who were employed by Defendant ITS National,
                                                    5   LLC, at any time from June 6, 2015 to March 19, 2019.
                                                    6
                                                               4.      The Court confirms the appointment of Glen Deweese and Joshua Holtom as the
                                                    7
                                                        Class Representatives and approves the enhancement payment of $15,000 to each, $30,000 in
                                                    8
                                                        total, as set forth in the Settlement Agreement given the work these Class Representatives
                                                    9
                                                        performed on behalf of the Class and in consideration of their execution of a general release of
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                        all their claims against Defendant.
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                               5.      The Court confirms the appointment of Thierman Buck LLP as Class Counsel for
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                        the settlement class and approves their requests for attorneys’ fees and litigation costs of $215,000
                   Reno, NV 89511




                                                   13
                                                        and $5,000, respectively.
                                                   14
                                                               6.      The class notice was distributed to class members, pursuant to this Court’s orders,
                                                   15
                                                   16   and fully satisfied the requirements of Fed. R. Civ. P. 23 and any other applicable law.

                                                   17          7.      Pursuant to Fed. R. Civ. P. 23(e), the Court grants final approval to this settlement

                                                   18   and finds that the settlement is fair, reasonable, and adequate in all respects, including the

                                                   19   attorneys’ fees, costs, and incentive award provisions. The Court specifically finds that the
                                                   20   settlement confers a substantial benefit to settlement class members, considering the strength of
                                                   21   plaintiff’s claims and the risk, expense, complexity, and duration of further litigation. The
                                                   22   response of the class supports settlement approval. Zero (0) class members objected to the
                                                   23   settlement and only three (3) requested exclusion from the settlement. The Court further finds
                                                   24   that the settlement is the result of arms-length negotiations between experienced counsel
                                                   25
                                                        representing the interests of both sides, with the assistance of a federal Magistrate Judge, which
                                                   26
                                                        supports approval of the settlement in accordance with the standards set forth in the joint motion
                                                   27
                                                        for final approval of settlement.
                                                   28
                                                               8.      The Court finds that as of the date of this Order each and every class member has



                                                                                                        -2-
                                                    1   waived and released claims as set forth in the Settlement Agreement and Notice of Class Action
                                                    2   Settlement.
                                                    3          9.      The Court finds that the settlement administrator CPT Group is entitled to
                                                    4   $9,590.00 for administrative fees.
                                                    5          10.     The Court directs the parties to effectuate the settlement terms as set forth in the
                                                    6
                                                        Settlement Agreement and the settlement administrator to calculate and pay the claims of the class
                                                    7
                                                        members in accordance with the terms set forth in the Settlement Agreement.
                                                    8
                                                               11.     The Court retains jurisdiction to enforce the terms of the settlement, including the
                                                    9
                                                        payment of the settlement fund.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                                      20th day of _______,
                                                               IT IS SO ORDERED, this _____        June    2019.
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                                                              ____________________________________
                                                   14                                         Honorable Judge Miranda M. Du
                                                                                              United States District Court Judge
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28




                                                                                                       -3-
